 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVIS RUTLEDGE,                                  No. 2:18-cv-1892 MCE DB P
12                        Plaintiff,
13           v.                                         ORDER
14    DEAN GROWDEN, et al.,
15                        Defendants.
16

17          Plaintiff, proceeding pro se, has filed a complaint seeking relief under 42 U.S.C. § 1983

18   and a motion to proceed in forma pauperis. This proceeding was referred to this court by Local

19   Rule 302 pursuant to 28 U.S.C. § 636(b)(1). For the reasons set forth below, the court will order

20   plaintiff to provide additional information so that they court may consider his motion to proceed

21   in forma pauperis.

22          Plaintiff submitted the motion to proceed in forma pauperis when he was incarcerated in

23   the Lassen County Jail. In another case plaintiff is proceeding on in this district, he submitted a

24   change of address on August 1, 2018. (See Rutledge v. Lassen Co. Jail, No. 2:18-cv-1600 AC

25   (ECF No. 7).) That change of address indicates that plaintiff is no longer incarcerated. If that is

26   the case, plaintiff may must complete a new form if he wishes to proceed in forma pauperis in this

27   action. See DeBlasio v. Gilmore, 315 F.3d 396, 398 (4th Cir. 2003); Adler v. Gonzalez, No.

28   1:11-cv-1915-LJO-MJS (PC), 2015 WL 4041772, at *2 (E.D. Cal. July 1, 2015), report and reco.
                                                        1
 1   adopted, 2015 WL 4668668 (E.D. Cal. Aug. 6, 2015). A copy of the form for an Application to

 2   Proceed in District Court without Prepaying Fees or Costs will be provided to plaintiff with this

 3   order.

 4             If plaintiff remains incarcerated, he shall so inform the court and the court will then rule

 5   on his Motion to Proceed in Forma Pauperis by a Prisoner.

 6             Accordingly, IT IS HEREBY ORDERED as follows:

 7             1. The Clerk of the Court is directed to provide plaintiff with a copy of the form for an

 8                  Application to Proceed in District Court without Prepaying Fees or Costs.

 9             2. If plaintiff remains incarcerated, he shall notify the court within 30 days.

10             3. If plaintiff is no longer incarcerated, then within 30 days of the date of this order,

11                  plaintiff shall either

12                  a. Submit an updated application to proceed in forma pauperis in accordance with 28

13                       U.S.C. 1915(a)(1); or

14                  b. Pay the $400 filing fee in full.

15             4. If plaintiff is no longer incarcerated, failure to submit an updated application or pay

16                  the filing fee will result in a recommendation that this action be dismissed without

17                  prejudice for failure to prosecute and failure to obey a court order.

18   Dated: October 25, 2018

19

20
21
     DLB:9
22   DB/prisoner-civil rights/rutl1892.ifp

23

24

25

26
27

28
                                                           2
